Citation Nr: 0725886	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-44 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from May 1967 to May 1970.

The appeal as to the issue listed above arose from a January 
2004 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  

In May 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge, rendering the determination 
in this claim.  See 38 U.S.C.A. § 7102(b) (West 2002).

To the extent that the veteran has claimed service connection 
for an acquired psychiatric disorder (i.e., a nervous 
disorder) other than PTSD, this matter is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The claims file shows that the veteran has been afforded a 
number of competing psychiatric diagnoses, to include PTSD, 
anxiety NOS (not otherwise specified), and alcohol 
dependence.  For the purposes of this decision only, the 
Board has assumed that PTSD is established.  

The veteran's personnel file (DA Form 20) indicates that he 
served in Germany between December 1967 and May 1970.  His 
principal duty during service in Germany was a cook, and he 
served with the 35th Artillery Detachment.  

The veteran argues that he has PTSD as a result of his 
service.  Specifically, in a statement dated in July 2003 he 
stated that he was stationed at Flegerhaust Army Base in 
Jever, Germany, and that there was a car accident in 
Oldenburge, Germany in January or February 1970, in which a 
Lt. S. was killed.  The veteran reported that he was at the 
scene of the accident and removed Lt. S. from his wrecked 
vehicle.  In July 2003, he reported to a doctor that it was 
his lieutenant that was killed in the car accident and that 
he helped in retrieving the body.

However, a memo from a Regional Office employee, dated in 
December 2003, states that a search of the U.S. National 
Archives & Records Administration Data File from the Casualty 
Information System failed to show that any U.S. Army officer 
personnel died in Germany during the time of the veteran's 
service in Germany.  

In August and November 2004 statements, the veteran stated 
that the person in the car accident may have been a German 
soldier.  At his hearing in May 2007, he testified that the 
person in the car was an American or German lieutenant, that 
he could not open the driver's door to the car, and that his 
buddy opened the passenger's door.  The veteran said that he 
looked inside the car and saw two mangled bodies, and then he 
ran.  He could not remember the season or year of the 
accident.  He said that he did not know that the person was a 
lieutenant at the time of the accident, and that he learned 
this later.  He did not know the name of the road where the 
accident happened.

The veteran does not assert, and the evidence does not show, 
that he participated in combat.  See generally VAOPGCPREC 12-
99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  As it is not shown the veteran engaged 
in combat, his assertion of an inservice stressor is not 
sufficient to establish the occurrence of such an event.  
Rather, his alleged service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); see also M21-1MR, Part III.iv.4.H.29.a, 
i.  

With regard to the claimed stressor, the veteran has offered 
conflicting statements concerning the car accident, in that 
he reported in 2003 that he removed his own lieutenant's body 
(Lt. S.) from the wrecked vehicle.  He subsequently testified 
in May 2007 that it may have been an American or German 
soldier in the accident, that he learned that it was a 
lieutenant after the accident, and that he ran after seeing 
the mangled bodies.  In view of these significant 
discrepancies about the circumstances of the accident, the 
veteran's statements are of questionable credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (Holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony.) 

Regardless, the Board finds that the claimed stressor is not 
verified.  As noted above, a memo from a Regional Office 
employee, dated in December 2003, states that a search of the 
U.S. National Archives & Records Administration Data File 
from the Casualty Information System failed to show that any 
U.S. Army officer personnel died in Germany during the time 
of the veteran's service in Germany.  

The veteran has not provided any additional details of his 
stressor, and under the circumstances, there is no reason to 
assume that additional attempts at obtaining details of the 
claimed stressor would be productive.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (holding that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor); see also Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  In May 2007, he testified that he did not know 
whether it was an American or German soldier in the accident, 
and that he could not remember the name of the road where the 
accident occurred or the season of the year when it occurred.  
Accordingly, another attempt to obtain additional details of 
the claimed stressor, and further attempts to verify the 
stressor, are not warranted.  See VA Adjudication Procedure 
Manual M21-1MR, Part IV.ii.1.D.15.a. (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred); 
see also Part III.iv.4.H.32.j.  

As a final matter, the veteran also testified during his 
hearing that he had two "best friends" who were killed in 
Vietnam (he has not provided their names).  These deaths have 
not been verified, and in any event, the Board has determined 
that this "stressor" may not be accepted.  Under M21-1MR, 
Part III.iv.4.H.29.d., "Credible supporting evidence that an 
in-service stressor actually occurred includes not only 
evidence that specifically documents the veteran's personal 
participation in the event, but evidence that indicates the 
veteran served in the immediate area and at the particular 
time in which the stressful event is alleged to have 
occurred, and supports the description of the event.  See 
also M21- 1MR, Part III.iv.4.H.29.e (discussing evidentiary 
requirements to show a "claimant's personal participation" 
and "the veteran's personal exposure to  the event").  In 
this case, the veteran is not shown to have served in 
Vietnam.  Under the circumstances, as he did not serve in the 
immediate area and at the particular time in which this 
stressful event is alleged to have occurred, his personal 
participation/personal exposure to the claimed stressor is 
not alleged or shown, and this claimed stressor may not serve 
as a basis for a grant of his claim.  Id.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that there is no 
verified stressor, and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of his service.  To the extent that these 
statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis, nor are they 
sufficient to show a nexus between the claimed condition and 
the veteran's service.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In this case, the Board has 
determined that the veteran did not participate in combat and 
that there is no verified stressor. Accordingly, the 
veteran's claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In September 2003, the RO sent the veteran a 
letter (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claim.  The RO's letter informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA and contained a 
specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  The VCAA letter was mailed to the appellant prior to 
the initial RO adjudication of his claim.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, as the claim for service connection has been 
denied, no disability rating or effective date will be 
assigned, and any defect with respect to the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service and service medical records, 
and VA medical reports.  Although the veteran has not been 
afforded an examination, and an etiological opinion has not 
been obtained, a remand is not required for further 
development as this is a claim for PTSD that has been denied 
as there is no verified stressor.  See 38 C.F.R. § 3.159(d).  
The Board therefore finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


